DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 2, 5-7 and 20.

Applicants' arguments, filed 08/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2014/0212499, Jul. 31, 2014) in view of Serhan et al. (US 2005/0070900, Mar. 31, 2005) and Brahm (US 2015/0086573, Mar. 26, 2015), as evidence by Horton et al. (US 2013/0138222, May 30, 2013) and Bayer (US 2021/0022836, Jan. 28, 2021). 
Cooper et al. disclose a bone repair composition comprising demineralized cortical bone powder, demineralized cortical bone fibers, mineralized cancellous bone particles (i.e. cadaveric material), and periosteum pieces (¶ [0010]). In some embodiments, the bone repair composition is hydrated with a physiologically acceptable liquid and biocompatible carrier. Examples of physiologically acceptable liquids include phosphate buffered saline (i.e. neutral pH saline) (i.e. liquid component). As evidenced by Bayer, phosphate buffered saline has a neutral pH (¶ [0161]). After hydrating, the bone repair composition becomes a putty or a paste that can be molded into a predetermined shape and administered to a bone defect and manipulated to conform to the bone defect in such a manner that will promote healing (¶ [0062]). The bone repair composition may be used to repair the vertebral column including spinal fusion (¶ [0058]). The demineralized bone powder may be irradiated and osteogenic proteins may be added to the irradiated demineralized bone powder after irradiation. Such osteogenic proteins are those referred to in the art as bone morphogenetic proteins (BMPs) (¶ [0032]). The composition may comprise additional, optional materials. For example, the composition may include bone graft substitutes (¶ [0043]). Suitable bone graft substitutes include calcium phosphate (¶ [0044])
Cooper et al. differ from the instant claims insofar as not disclosing wherein the composition comprises BMP-2 or BMP-7 and wherein the composition is in a kit.
	However, Serhan et al. disclose a kit for providing fusion-promoting material comprising an intervertebral fusion device and a flowable osteogenic material such as platelet-rich plasma (¶ [0006]). Suitable flowable materials include compounds that stimulate and/or bone growth, such as BMP-2 and BMP-7 (¶ [0056]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Cooper et al. disclose wherein the composition comprises BMPs. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated BMP-2 and/or BMP-7 into the composition of Cooper et al. since these are known and effective BMPs for bone compositions as taught by Serhan et al. Furthermore, it would have been obvious to one of ordinary skill in the art to have incorporated BMP-2 and/or BMP-7 into the composition of Cooper et al. since they stimulate and/or support bone growth as taught by Serhan et al.
Cooper et al. disclose wherein the composition may be used to repair the vertebral column including spinal fusion. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the composition of Cooper et al. in a kit since compositions used to promote vertebral fusion are known to additionally comprise other components such as an intervertebral fusion device as taught by Serhan et al. 
The combined teachings of Cooper et al. and Serhan et al. do not disclose wherein the composition is coated with an effective amount of a flowable mammalian birth tissue composition.
However, Brahm discloses a placental construct that includes a therapeutically effective amount of a birth tissue material (abstract). In one embodiment, the placental construct is formulated in an injectable formulation (¶ [0020]). An autogenous bone graft and a demineralized cancellous allograft may be soaked with the placental construct (¶ [0152]). The osteogenic properties of the placental construct when combined with the osteoinductive ability of the autograft and the osteoconductive ability of the allograft provides accelerated healing (¶ [0155]). 
It would have been prima facie obvious to one of ordinary skill in the art to have coated the bone repair composition of Cooper et al. with the placental construct of Brahm motivated by the desire to provide accelerated healing since the placental construct in combination with osteoconductive materials is known to provide accelerated healing as taught by Brahm. As evidence by Horton, bone powders are osteoconductive materials (abstract). 
In regards to instant claim 1 reciting wherein the mammalian birth tissue composition is flowable, Brahm discloses wherein an autogenous bone graft and a demineralized cancellous allograft may be soaked with the placental construct. Thus, the placental construct is flowable since liquids are capable of soaking and liquids are flowable. Also, Brahm discloses wherein the placental construct may be formulated in an injectable formulation. Thus, the placental construct is flowable since injectable formulations are flowable.
In regards to instant claims 1 and 6 reciting wherein the bone substitute composition is flowable, wherein the cadaveric material expands and become flowable when introduced to the liquid component, wherein the bone substitute composition expands to fill a vertebral space and delivery the liquid component to the vertebral space, and wherein the bone substitute material is expandable upon introduction of the liquid component, Cooper et al. disclose substantially the same bone substitute composition as the claimed invention. Copper et al. disclose substantially the same cadaveric material (i.e. cancellous bone) and liquid component (i.e. phosphate buffered saline (i.e. neutral pH saline)) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of Cooper et al. to be flowable like the claimed invention, cancellous bone to expand and become flowable when introduced to phosphate buffered saline like the claimed invention, the composition of Cooper et al. to expand, fill a vertebral space, and deliver the liquid component to the vertebral space like the claimed invention, and the composition of Cooper et al. to be capable of being expandable upon introduction of a liquid component like the claimed invention.  
In regards to instant claim 20 reciting instructions for use, the instructions are non-functional descriptive material.  Patentable weight need not be given to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035; In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See MPEP 2106.01.  See MPEP 2111.05.

Response to Arguments
	Applicant argues that none of the references teach or suggest a bone substitute composition that expands and fills a vertebral space while also delivering the liquid component to the vertebral space.
The Examiner does not find Applicant’s argument to be persuasive. The instant claims are composition claims. The limitation of expanding and filling a vertebral space while also delivering the liquid component to the vertebral space is a property limitation. As discussed in the rejection and previous response, Cooper et al. disclose substantially the same bone substitute composition as the claimed invention. Copper et al. disclose substantially the same cadaveric material (i.e. cancellous bone) and liquid component (i.e. phosphate buffered saline (i.e. neutral pH saline)) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of Cooper et al. to expand and fill a vertebral space, and deliver the liquid component to the vertebral space like the claimed invention. Applicant has not addressed this. Therefore, the rejection is maintained. 

Conclusion
Claims 1, 2, 5-7 and 20 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612